DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application 16127608 filed on 09/11/2018.This application claims no domestic or foreign priority.
	
Response to Amendment
This office action is in response to the amendments submitted on 07/27/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,9,14,15 and 21 are amended and claim 13 is canceled. 
	
Examiner’s Note
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a). III
Applicant has defined a reading rate of change as “The reading rate of change describes an actual rate of change for the sensor” in paragraph [0012], line 15.
Applicant has defined a sensor rate of change as “The sensor rate of change provides an expected rate of change from one reading to the next reading when there is no alteration to the sensor data” in paragraph [0012], line 8-9 of specification of instant application.
Applicant has defined a reading error rate as “a reading error rate based on the reading is determined. The reading error rate describes an actual error rate of the sensor” in paragraph [0012], line 11-12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the independent claims 1, claim recites - “wherein the sensor rate of change is a change in coefficient values between one reading of the parameter and an adjacent-in-time reading of the parameter; “In light of specification Para 0026 and 0028 recites as follows: Para 0026 – “As used herein, a sensor rate of change represents the threshold change between one reading of the parameter to an adjacent reading of the parameter;”
	Para 0028 – “One or a combination of these coefficients may be characterized as the sensor rate of change. In some examples, the sensor rate of change may be set as the coefficient with the highest value.”
	According to Para 0026 “sensor rate of change” is the change in threshold data of adjacent time, not the change in “coefficient value” as claimed. On the other note, according to Para 0028 “sensor rate of change” can be one or a combination of the “coefficients”. But it is not clear what “combination” is this or if the coefficient is actually adjacent in time or not.
	Does threshold is the “coefficient”? Claimed limitation does not mention threshold. But according to specification threshold is changing in adjacent reading and taken as “sensor rate of change”. Thus, the relation between coefficient, threshold, adjacent time and adjacent reading and which one is used to define the sensor rate of change is very unclear and indefinite. Thus, claim 1 is rejected.
	Independent claim 9 and 15 are rejected for similar reason.
	Dependent claims 2-8,21-23,10-14 and 16 -20 did not clarify further. Thus, they are rejected too.
	For purpose of examination, the examiner is using broadest reasonable interpretation and interpreting it as “change of sensor value in adjacent time”. 
Regarding the independent claims 1, claim recites 
“determine a sensor error rate based on the plurality of values, wherein the sensor error rate comprises a frequency of error readings expected from the sensor rate of change absent the sensor being spoofed;”
In light of specification, Para 0029 recites – “Thus, as used herein, a sensor error rate indicates a frequency of error readings that should be expected for the sensor in a particular operating mode”
There is no mention that “a sensor error rate “has “absent the sensor being spoofed”. Rather it is indicating “a particular operating mode”. From specification it is not clear if “a particular operating mode” is a mode when the sensor is spoofed or not. Thus, claim 1 is rejected.
	Independent claim 9 and 15 are rejected for similar reason.
	Dependent claims 2-8,21-23,10-12 and 16 -20 did not clarify further. Thus, they are rejected too.
	For purpose of examination, the examiner is using broadest reasonable interpretation and interpreting it as “frequency of error readings”. 

Regarding the independent claims 1, claim recites “determine that the sensor has been spoofed when the reading of the parameter from the sensor corresponds with the sensor rate of change and not the sensor error rate;”
	In light of specification Para 0010, it is mentioned as follows: “Additionally, there is also a need to ensure that the readings obtained by the control system are actually being provided by the sensor. For example, the reading from the sensor may be spoofed such that the readings are not representative of the true state of the parameter that the sensor is measuring.”
	According to specification to determine the “spoofed” sensor, readings are checked to determine if they are representing “true state” of the sensor or not. 
Is this true state is “sensor rate of change”? How can a rate of change be true state of sensor parameter? 
	It is unclear how the spoof check is happening using – “true state of parameter” or “sensor rate of change”. Thus claim 1 is rejected.
	 Independent claim 9 and 15 are rejected for similar reason.
	Dependent claims 2-8,21-23,10-14 and 16 -20 did not clarify further. Thus, they are rejected too.
	For purpose of examination, the examiner is using broadest reasonable interpretation and interpreting it as “checking true state of sensor parameter to determine the spoofed state”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 5, 6,9,10 ,15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20140351642 A1), (hereinafter Bates) in view of Svoboda et al. (US 20150006115 A1) (hereinafter Svoboda).
Regarding Claim 1 Bates teaches a non-transitory machine-readable storage medium for determining whether or not a sensor has been spoofed in a computing environment, the sensor measuring a plurality of values in the computing environment, the machine-readable storage medium comprising instructions, that, when executed, cause a processing resource to (Para 0008-0009):
 	receive a plurality of values (Para[0031], line 1-3, “The asset failure detection system 110 is configured to receive sensor data from the first and second plant data sources 130-1 and 130-2 (i.e. plurality of values ).”, see also Fig. 6 which shows the plurality of values) associated with  a parameter ( Para[0009], line 5-9,”The code includes first code for causing the computer to receive sensor data relating to the unit of equipment (i.e. values associated with a parameter measured by sensor . Sensor is measuring here the failure of the equipment) and second code for causing the computer to receive failure information relating to equipment failures.”) measured by a sensor (Para [0009], line 5-7, “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment”);
	determine a sensor rate of change based on the plurality of values (Fig 6, 610 and 620 showing a sensor rate of change at different time. “Sensor rate of change” means sensor value change with change of time. Para [0059], line 1-7, “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail, for example”. Para [0059]- [0061] explains this subject.) wherein the sensor rate of change is a change in coefficient values between one reading of the parameter and an adjacent-in-time reading of the parameter (Para 0063- “When dealing with time series data, there are two types of processes “Markov” processes, which are memory-less, or non-Markov processes, which can have memory. The output of a Markov process at time N only depends on a function applied to the variables at time N, and nothing prior. A non-Markov process has memory, so that the output at time N can depend on many past timestamps (N-l, N-2, N-3, . . .). Markov processes are memoryless where all that matters are the current time step e.g., check engine soon light in car.” When it discusses time series data and N and N-1 time that clearly indicates adjacent time related data.);
	determine a sensor error rate (Para [0060], line 6-12, “Thus, there are four rates to tune to, the rate of type 1 failures, the rate of type 2 failures, the specificity rate and the sensitivity rate.”) based on the plurality of values (According to Para [0052], line 1-4, “At stage 1025 the learning agent training module 340 analyzes the sensor data at times leading up to and during the identified failures. The signature of a failure is a characteristic pattem of sensor readings (i.e. plurality of values), oscillations, some changing variable, etc.” Fig 5, Para [0055], line 7-11, “FIG. 5 illustrates a Failure space 500 illustrating the four types of results that a failure agent can experience. There are two types of successful predictions including a true negative 520 and a true positive 530. There are also two types of errors (i.e. error rate.), type 1 is a false positive 540 and type 2 is a false negative 510) wherein the sensor error rate comprises a frequency of error readings expected from the sensor rate of change absent the sensor being spoofed (Based on Para 0055 “false positive” and “false negative” presents two types of error rates. Based on Para 0056, “at stage 1025 the user can do weighting if they don’t agree with numbers of each type of failure”. This indicates that the “number” of each type of error is determined. The “number” of each type of error is nothing but frequency of each type of error).
	receive, from a sensor a reading of the parameter (Para [0009], line 5-7, “The code includes first code for causing the computer to receive sensor data (i.e. receive from a sensor) relating to the unit of equipment”); and
	Bates is silent with regards to determine that the sensor has been spoofed when the reading of the parameter from the sensor corresponds with the sensor rate of change and not the sensor error rate.	
	Svoboda teaches determine whether the sensor has been spoofed (Para [0002], “sensor tampering ““sensor authentication when the reading of the parameter from the sensor corresponds with the sensor rate of change and not the sensor error rate. (Para [0030], “records deviation”. Para [0042], “error limit” and Para [0044], “lowest error rate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement spoof detection based on sensor change rate as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda from same field of endeavor of sensor reliability check. One of the ordinary skills in the art would appreciate the technique of sensor authentication or spoofing as mentioned in Svoboda because this would reduce the false data amount and enhance the speed of processing. Therefore, this technique of sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).
Regarding Claim 5 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Svoboda teaches wherein the determination indicates that the sensor is spoofed ; and wherein the machine-readable storage medium comprises instructions, that when executed, further cause the processing resource to send a flag in response to the determination ( Para[0025], “ The authentication results may be reported (i.e. sending a flag)  to the data acquisition unit 130 identifying the noise profile and probabilities for a match for each sensor 110 being monitored, which may aid an inspector in determining if sensor tampering has taken place since the last inspection visit” ).
Regarding Claim 6 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Bates further teaches wherein the sensor is an industrial sensor (Para [0002], “The systems and methods disclosed herein relate to preventing failure in industrial equipment and other plant assets”. Also, according to Para [0042], line 7-9, “A sensor could be associated with an operating parameter of the pump such as pressure or temperature.”)
Regarding Claim 9 Bates teaches a method for determining whether or not a sensor has been spoofed in a computing environment, the sensor measuring a plurality of values in the computing environment, the machine-readable storage medium comprising (Para 0008-0009):
	 receiving, by a processing resource(processor, see paragraph [0095]), a plurality of values (Para[0031], line 1-3, “The asset failure detection system 110 is configured to receive sensor data from the first and second plant data sources 130-1 and 130-2 (i.e. plurality of values ).”) associated with  a parameter ( Para[0009], line 5-9,”The code includes first code for causing the computer to receive sensor data relating to the unit of equipment (i.e. values associated with a parameter measured by sensor . Sensor is measuring here the failure of the equipment) and second code for causing the computer to receive failure information relating to equipment failures.” Also based on Para [0042], line 7-8, “A sensor could be associated with an operating parameter of the pump such as pressure or temperature.”) measured by a sensor (Para [0009], line 5-7, “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment”); 
	determining by the processing resource, a sensor signature based on the plurality of values (Para [0052], line 3-4, “The signature of a failure (i.e. sensor signature) is a characteristics pattem of sensor readings (i.e. plurality of values), oscillations, some changing variables”), wherein the sensor signature comprises a sensor rate of change (Fig 6, 610 and 620 showing a sensor rate of change at different time. Para [0059], line 1-7, “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail, for example”); receiving, by the processing resource (paragraph [0095]), a plurality of readings of the parameter (Para [0042], line 7-12, “A sensor could be associated with an operating parameter (reading of parameter) of the pump such as pressure or temperature. For each tag in the screen 410, the user is provided with a screen 415 shown in FIG. 4D. The screen 415 allows the user to set outlier removal settings (minimum and maximum) to remove spurious data (i.e. plurality of readings).”)” from the sensor (Para [0009], line 5-7, “The code includes first code for causing the computer to receive sensor data relating to the unit of equipment”); and wherein the sensor rate of change is a change in coefficient values between one reading of the parameter and an adjacent-in-time reading of the parameter (Para 0063- “When dealing with time series data, there are two types of processes “Markov” processes, which are memory-less, or non-Markov processes, which can have memory. The output of a Markov process at time N only depends on a function applied to the variables at time N, and nothing prior. A non-Markov process has memory, so that the output at time N can depend on many past timestamps (N-l, N-2, N-3, . . .). Markov processes are memoryless where all that matters are the current time step e.g., check engine soon light in car.” When it discusses time series data and N and N-1 time that clearly indicates adjacent time related data.);
	determine a sensor error rate (Para [0060], line 6-12, “Thus, there are four rates to tune to, the rate of type 1 failures, the rate of type 2 failures, the specificity rate and the sensitivity rate.”) based on the plurality of values (According to Para [0052], line 1-4, “At stage 1025 the learning agent training module 340 analyzes the sensor data at times leading up to and during the identified failures. The signature of a failure is a characteristic pattem of sensor readings (i.e. plurality of values), oscillations, some changing variable, etc.” Fig 5, Para [0055], line 7-11, “FIG. 5 illustrates a Failure space 500 illustrating the four types of results that a failure agent can experience. There are two types of successful predictions including a true negative 520 and a true positive 530. There are also two types of errors (i.e. error rate.), type 1 is a false positive 540 and type 2 is a false negative 510) wherein the sensor error rate comprises a frequency of error readings expected from the sensor rate of change absent the sensor being spoofed (Based on Para 0055 “false positive” and “false negative” presents two types of error rates. Based on Para 0056, “at stage 1025 the user can do weighting if they don’t agree with numbers of each type of failure”. This indicates that the “number” of each type of error is determined. The “number” of each type of error is nothing but frequency of each type of error).
	receiving by the processing resources, from a sensor a reading of the parameter (Para [0009], line 5-7, “The code includes first code for causing the computer to receive sensor data (i.e. receive from a sensor) relating to the unit of equipment”); and
	Bates is silent with regards to determining, by the processing resource that, the sensor has been spoofed when the plurality of readings correspond with the first reading to the sensor signature and not the sensor error rate.
	Svoboda teaches determining, by the processing resource, whether the sensor has been spoofed (Para [0002], “sensor tampering ““sensor authentication”) when the plurality of readings correspond with the first reading to the sensor signature and not the sensor error rate. (Para [0022], “analyze the noise signature”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement spoof detection based on sensor change rate as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda from same field of endeavor of sensor reliability check. One of the ordinary skills in the art would appreciate the technique of sensor authentication or spoofing as mentioned in Svoboda because this would reduce the false data amount and enhance the speed of processing. Therefore, this technique of sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).

Regarding Claim 10 the combination of Bates and Svoboda teaches the limitations of claim 9.
	Svoboda teaches wherein the determination of whether or not the sensor has been spoofed indicates that the sensor has been spoofed,( Para[0025], “The authentication results may be reported (i.e. an error signal)  to the data acquisition unit 130 identifying the noise profile and probabilities for a match for each sensor 110 being monitored, which may aid an inspector in determining if sensor tampering has taken place since the last inspection visit” ).
	
Regarding Claim 15 Bates teaches a computing device for determining whether or not a sensor has been spoofed in a computing environment, the sensor measuring a plurality of readings of a sensor parameter in the computing environment, the machine-readable storage medium, the computing device comprising (Para 0008 -0009):
	an input engine to receive (Fig 2, element 240- plant data interface. Para [0035], line 8-12, “The CBM system 200 is communicatively coupled to a plant data interface 240 which is in turn connected to the network 140 and to the plant data sources 120. This connection to the plant data sources 130 allows importation (i.e. receive) of sensor data from plant historians at the plant data sources 130.”, see also paragraph [0095], processor) a first plurality of readings of a sensor parameter and to receive a second plurality of readings of the sensor parameter (Fig 10, element 1020 –“ Import sensor data from plant historians for all assets matching equipment identifier“.Fig 1, 120-1 shows –Plant No 1, Equipment , 130-1 shows Plant No. 1 Data sources (i.e. first plurality of reading . Fig 1, 120-2 shows –Plant No 2, Equipment , 130-2 shows Plant No. 2 Data sources (i.e. second  plurality of reading )); 
	a signature engine (paragraph [0095], processor) to determine (Para [0035], line 13-15, “The sensor data is used to train learning agents for the failure signature recognition component 210 and the anomaly detection component 220”) a sensor error rate (Para [0060], line 6-12, “Thus, there are four rates to tune to, the rate of type 1 failures, the rate of type 2 failures, the specificity rate and the sensitivity rate. ” According to Para [0052], line 1-4, “At stage 1025 the learning agent training module 340 analyzes the sensor data at times leading up to and during the identified failures. The signature of a failure is a characteristic pattem of sensor readings (i.e. plurality of values), oscillations, some changing variable, etc.” Fig 5, Para [0055], line 7-11, “FIG. 5 illustrates a Failure space 500 illustrating the four types of results that a failure agent can experience. There are two types of successful predictions including a true negative 520 and a true positive 530. There are also two types of errors (i.e. error rate), type 1 is a false positive 540 and type 2 is a false negative 510) and a sensor rate of change (Fig 6, 610 and 620 showing a sensor rate of change at different time. Para [0059], line 1-7, “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail, for example”) from the first plurality of readings (Fig 6 and Fig 5 is showing to get multiple sensor data) wherein the sensor rate of change is a change in coefficient values between one reading of the parameter and an adjacent-in-time reading of the parameter (Para 0063- “When dealing with time series data, there are two types of processes “Markov” processes, which are memory-less, or non-Markov processes, which can have memory. The output of a Markov process at time N only depends on a function applied to the variables at time N, and nothing prior. A non-Markov process has memory, so that the output at time N can depend on many past timestamps (N-l, N-2, N-3, . . .). Markov processes are memoryless where all that matters are the current time step e.g., check engine soon light in car.” When it discusses time series data and N and N-1 time that clearly indicates adjacent time related data.); and wherein the sensor error rate comprises a frequency of error readings expected from the sensor rate of change absent the sensor being spoofed (Based on Para 0055 “false positive” and “false negative” presents two types of error rates. Based on Para 0056, “at stage 1025 the user can do weighting if they don’t agree with numbers of each type of failure”. This indicates that the “number” of each type of error is determined. The “number” of each type of error is nothing but frequency of each type of error).
	an analysis engine (Fig 3, element 340-learning agent training module, see also paragraph [0095]) to determine from the second plurality of readings ( Fig 1, 130-1 is first plurality of reading and 130-2 second plurality reading )   based on the sensor error rate and the sensor rate of change ( Para[0060], line 1-3, “In one embodiment, the training at stage 1025 first aims to arrive at a failure agent that gets as close as possible to 100% accuracy (i.e. reliability) with the widest P-F interval (According to paragraph [0059] and Fig 6 , P-F interval means interval between point 610 and 620 which represent sensor rate of change). Also, Para [0060], line 4-6, “The next step can be to bias towards type 1 or type 2 failures (i.e. sensor error rate is based on Para [0055], line 8-12), as determined by the user.”); and
	 an action engine (Fig 3, element 340) to determine an action based on the determination (Para [0069], line 5-9, “The memory size cannot be greater than the window size. The learning agent training module 340 further optimizes P-F interval and accuracy using area under the curve (accuracy) and picks the best agent. The results for the different memory intervals have an overall accuracy metric and a P-F interval metric. The learning agent training module 340 can tune between these two metrics”. Tuning these metrics is the action based on accuracy (i.e. reliability))  
	
Bates is silent with regards to an analysis engine to determine that the sensor has been spoofed from the second plurality of readings when the reading of the parameter from the sensor corresponds with the sensor rate of change and not the sensor error rate; and an action engine to determine an action based on the determination that of whether or the sensor has been spoofed. (Non-teaching part bold).
Svoboda teaches an analysis engine to determine whether or not the sensor has been spoofed (Para[0002], “sensor tampering “ “sensor authentication”)  from the second plurality of readings when the reading of the parameters from the sensor corresponds with sensor rate of change and not the  sensor error rate( Para[0042], “error limit” and Para [0044], “lowest error rate”) and the sensor rate of change ( Para[0030], “records deviation”); and an action engine to determine an action based on the determination that the sensor has been spoofed ( Para[0025], “The authentication results may be reported to the data acquisition unit 130 (i.e. action engine) identifying the noise profile and probabilities for a match for each sensor 110 being monitored, which may aid an inspector in determining(i.e. an action based on determination)  if sensor tampering has taken place since the last inspection visit.”) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement spoof detection based on sensor change rate as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda from same field of endeavor of sensor reliability check. One of the ordinary skills in the art would appreciate the technique of sensor authentication or spoofing as mentioned in Svoboda because this would reduce the false data amount and enhance the speed of processing. Therefore, this technique of sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).

Regarding Claim 20 the combination of Bates and Svoboda teaches the limitations of claim 15.
	Svoboda teaches wherein the determination indicates that the sensor is spoofed; and wherein the action determined comprises sending a signal. (Para [0025], “The authentication results may be reported (i.e. sending a signal) to the data acquisition unit 130 identifying the noise profile and probabilities for a match for each sensor 110 being monitored, which may aid an inspector in determining if sensor tampering has taken place since the last inspection visit”).


Regarding Claim 21 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Bates is silent with regards to the change coefficient between the plurality of values to describe how fast a value of the parameter changes from a first reading of the parameter to a next adjacent-in-time reading of the parameter.
	Svoboda teaches determine at least one change coefficient between the plurality of values to describe how fast a value of the parameter changes from a first reading of the parameter to a next adjacent-in-time reading of the parameter ( Para[0052], “ The heating and ventilation system was in a setback mode with a minimal heat load as is evidenced by the slow (i.e. how fast change) changing error signature (i.e. change coefficient) for those three days. However, beginning Tuesday morning when people return to work, the rapidly (i.e. how fast) changing error signature signifies this status change, which starts around 8:00 AM and continues through about 7:00 PM, when the building becomes empty again.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement spoof detection based on sensor change rate as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda from same field of endeavor of sensor reliability check. One of the ordinary skills in the art would appreciate the technique of sensor authentication or spoofing as mentioned in Svoboda because this would reduce the false data amount and enhance the speed of processing. Therefore, this technique of sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).


Regarding Claim 22 the combination of Bates and Svoboda teaches the limitations of claim 21.
Bates teaches wherein determining the sensor rate of change based on the plurality of values, the processing resource further to (Fig 6, 610 and 620 showing a sensor rate of change at different time. “Sensor rate of change” means sensor value change with change of time. Para [0059], line 1-7, “FIG. 6 shows a graph 600 plotting a measurement against time. The measurement in the graph 600 can be an indication that the pump is going to fail, for example”).
	Bates is silent with regards to determining an average value of a plurality of change coefficients between the plurality of values using the first reading and the next adjacent-in-time reading of the parameter; and comparing the average value of the plurality of change coefficients with a threshold value.
	Svoboda teaches determining an average value of a plurality of change coefficients between the plurality of values using the first reading and the next adjacent-in-time reading of the parameter (Para [0031], “average noise over time”); and comparing the average value of the plurality of change coefficients with a threshold value (Para [0038], “compare against threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining an average value of a plurality of change coefficients between the plurality of values using the first reading and the next adjacent-in-time reading of the parameter; and comparing the average value of the plurality of change coefficients with a threshold value as taught by Svoboda into the sensor  analyzing  process of Bates since the technique of Svoboda is applied on sensor network . Therefore, this technique sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).

Regarding Claim 23 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Bates is silent with regards to wherein the sensor rate of change is an expected rate of change from a first reading to a second reading when there is no alteration to sensor data via spoofing of the sensor.
	Svoboda teaches wherein the sensor rate of change is an expected rate of change from a first reading to a second reading when there is no alteration to sensor data via spoofing of the sensor (Para [0031], “During operation, sensor noise is constantly compared to the baseline noise signature. The comparison may be used to calculate a probability of spectral match. These probabilities may be recorded and presented to the inspector during data review. Deviations from an expected probability are used to determine if tampering (e.g., sensor replacement, insertion of dummy signals, etc.) has occurred. This information could lead an expanded investigation and prevent attempts to divert nuclear material.” Therefore, this indicates that when there is no deviation that shows that there is no tampering por spoofing happened with sensor and so that rate is the expected rate.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the sensor rate of change is an expected rate of change from a first reading to a second reading when there is no alteration to sensor data via spoofing of the sensor as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda is applied on sensor network . Therefore, this technique sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).


Claims 2-3,12,14,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view Svoboda and further in view of Dalgleish et al (US 20050203697 A1) (hereinafter Dalgleish) 
Regarding claim 2 Bates teaches he non-transitory machine-readable storage medium of claim 1, comprising instructions, that when executed, cause the processing resource to
	Bates is silent with regards to determine a rate of change based on the reading, wherein the determination of whether the sensor has been spoofed is based on a comparison of the sensor rate of change and the reading rate of change.  
	Svoboda teaches, wherein the determination of whether or not the sensor has been spoofed is based on a comparison of the sensor rate of change and the reading rate of change ( Para[0042], “In some embodiments, a real-time noise signature (i.e. sensor rate of change)  may be compared against a single baseline noise signature (i.e. reading rate of change) to determine if it is within acceptable error limits without comparing against a set noise signatures from a plurality of different sensors.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, wherein the determination of whether the sensor has been spoofed is based on a comparison of the sensor rate of change and the reading rate of change as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda is applied on sensor network. Therefore, this technique sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).
	The combination of Bates and Svoboda is silent with regards to determine a rate of change based on the reading.
	Dalgleish teaches determine a rate of change based on the reading (Para [0108], line 1-5, “Thus by periodically monitoring the variation (i.e. reading rate of change) in the difference in output between the primary and secondary sensors, the health of the underlying process in the primary sensors can be monitored. This makes it possible for this ongoing automatic verification (i.e. determine) to continue automatically.” According to Para [0038], line 1-2, “verification compares reported data (i.e. primary sensor data) with independently determined reference values.” Thus, automatic verification implies that a reading rate of change is determined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include: determine a reading rate of change based on the reading as taught by Dalgleish in view of Bates for measuring reliability considering both sensor data change with time and other reason. Therefore, this technique will facilitate considering all factor of variation related to sensor data while determining reliability to derive a robust result.
Regarding claim 3 Bates teaches the non-transitory machine-readable storage medium of claim 1, comprising instructions, that when executed, cause the processing resource to
	Bates is silent with regards to determine a reading error rate based on the reading; and determine a deviation of the reading error rate from the sensor error rate, wherein the determination of whether the sensor has been spoofed is based on the deviation.
	Svoboda teaches determine a deviation of the reading error rate from the sensor error rate, wherein the determination of whether or not the sensor has been spoofed is based on the deviation (Para [0043], “lowest error rates during the comparison may be used to identify which of the individual sensors generated the noise signal from among the group of sensors, and if there has been any tampering with respect to that sensor. In other words, deviations from expected probabilities of a match may be used to determine if tampering (e.g., sensor replacement, insertion of dummy signals, etc.) has occurred.” Based on this para error for measure signal is reading error rate).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, determine a deviation of the reading error rate from the sensor error rate, wherein the determination of whether or not the sensor has been spoofed is based on the deviation as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda is applied on sensor network. Therefore, this technique sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).
	The combination of Bates and Svoboda is silent with regards to determine a reading error rate based on the reading
	Dalgleish teaches determine a reading error rate  (Para[0099], line 1-3, “After a period of operation, the above situation will have occurred sufficiently often for a time series of errors in the loop system to be determined”) based on the reading (Fig 4a and 4b, Para[0109], line 1-6, “When such a change occurs, either improving or degrading the process, a step change will be seen in the error plot, as shown for example in FIG. 4b.”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include determine a reading error rate based on the reading as taught by Dalgleish in view of Bates for measuring reliability considering both sensor data error with time and other reason. Therefore, this technique will facilitate considering all error factor of variation related to sensor data while determining reliability to derive a robust result.

Regarding claim 12 the combination of Bates and Svoboda teaches the limitations of claim 9.
	Bates is silent with regards to wherein the determining whether the sensor has been spoofed further comprises: determining, by the processing resource, a reading rate of change based on the plurality of readings; and comparing, by the processing resource, the reading rate of change to the sensor rate of change.
	Svoboda further teaches wherein the determining whether or not the sensor has been spoofed ( Para[0002], “ “sensor authentication and detection of sensor tampering “) further  comprises: determining, by the processing resource, a reading rate of change based on the plurality of readings; and comparing, by the processing resource, the reading rate of change to the sensor rate of change (Para[0042], “In some embodiments, a real-time noise signature (i.e. sensor rate of change)  may be compared against a single baseline noise signature (i.e. reading rate of change) to determine if it is within acceptable error limits without comparing against a set noise signatures from a plurality of different sensors.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, wherein the determination of whether the sensor has been spoofed is based on a comparison of the sensor rate of change and the reading rate of change as taught by Svoboda into the sensor analyzing process of Bates since the technique of Svoboda is applied on sensor network. Therefore, this technique sensor authentication using sensor change rate and error rate would facilitate to determine reliable sensor data and further help with the whole system with proper accurate maintenance (Svoboda, Abstract, Para [0003]- [0004]).
	The combination is silent with regards to determining, by the processing resource, a reading rate of change based on the plurality of readings.  
	Dalgleish teaches determining, by the processing resource, a reading rate of change based on the plurality of readings (Para [0108], line 1-5, “Thus by periodically monitoring the variation (i.e. reading rate of change) in the difference in output between the primary and secondary sensors, the health of the underlying process in the primary sensors can be monitored. This makes it possible for this ongoing automatic verification (i.e. determine) to continue automatically.” According to Para [0038], line 1-2, “verification compares reported data (i.e. primary sensor data) with independently determined reference values.” Thus, automatic verification implies that a reading rate of change is determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a reading rate of change based on the plurality of readings; and comparing, by the processing resource, the reading rate of change as taught by Dalgleish in view of Bates for measuring reliability considering both sensor data change with time and other reason. Therefore, this technique will facilitate considering all factor of variation related to sensor data while determining reliability to derive a robust result.

 Regarding Claim 14 the combination of Bates and Svoboda teaches the limitations of claim 13.
Bates is silent with regards to determining, by the processing resource, a reading error rate from the plurality of readings; and comparing, by the processing resource, the reading error rate to the sensor error rate.
Svoboda teaches comparing, by the processing resource, the reading error rate to the sensor error rate (Para [0042], “In some embodiments, a real-time noise signature (i.e. sensor rate of change) may be compared against a single baseline noise signature (i.e. reading rate of change) to determine if it is within acceptable error limits without comparing against a set noise signatures from a plurality of different sensors.”).

	The combination is silent with regards to determining, by the processing resource, a reading error rate from the plurality of readings;
	Dalgleish teaches determining, by the processing resource, a reading error rate from the plurality of readings; (Para [0099], line 1-3, “After a period of operation, the above situation will have occurred sufficiently often for a time series of errors in the loop system to be determined”. Fig 4a and 4b, Para [0109], line 1-6, “When such a change occurs, either improving or degrading the process, a step change will be seen in the error plot, as shown for example in FIG. 4b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a reading error rate as taught by Dalgleish into Bates since the technique of Dalgleish from same field of endeavor of sensor reliability check. One of the ordinary skills in the art would appreciate the technique of sensor reading error rate as mentioned in Dalgleish because this would reduce the false data amount and enhance the speed of processing for measuring reliability considering both sensor data error with time and other reason. Therefore, this technique will facilitate considering all error factor of variation related to sensor data while determining reliability to derive a robust result (Dalgleish, Para 0099-0100).

Regarding claim 16 the combination of Bates and Svoboda teaches the limitations of claim 15.
	Bates further teaches wherein the analysis engine (Fig 3, element 340-learning agent training module) is to the reliability determination is based on the sensor error rate (Also Para [0060], line 4-6, “The next step can be to bias towards type 1 or type 2 failures (i.e. sensor error rate is based on Para [0055], line 8-12), as determined by the user.”)
	Bates is silent with regards to wherein the analysis engine is to determine a reading error rate based on the second plurality of readings, and wherein the determination is based on a comparison of the reading error rate and the sensor error rate.
	Dalgleish teaches wherein the analysis engine is to determine (Para[0099], line 1-3, “After a period of operation, the above situation will have occurred sufficiently often for a time series of errors in the loop system to be determined”) a reading error rate (Fig 4a and 4b, Para [0109], line 1-6, “When such a change occurs, either improving or degrading the process, a step change will be seen in the error plot, as shown for example in FIG. 4b.”) based on the second plurality of readings (Fig 1, loop sensors 101-108 shows multiple sensors and multiple readings are taken ); and wherein the reliability determination is based on a comparison of the reading error rate and the sensor error rate (Para[0014]-accuracy i.e. reliability, and [0015]- represent rate of change of sensor data and [0016]-represent rate of change of reading)  of the sensor rate of change ( Para[0109], line 1-3, “a fundamental change occurs in the underlying process of sensing (i.e. sensor rate of change) and measuring”)and the reading rate of change (Para[0105], line 7-8, “In FIG. 4a, a process measurement 401(i.e. reading) is plotted as trace against time”. According to Para [0019], line 1-2, “Any of these errors can result in systematically biased data, or in random deviations (i.e. by comparison deviations detected) in the data”)).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the analysis engine is to determine a reading error rate based on the second plurality of readings, and wherein the determination is based on a comparison of the reading error rate and the sensor error rate as taught by Dalgleish in view of Bates for the purpose of measuring reliability considering both sensor data error with time and other reason. Therefore, this technique will facilitate considering all error factor of variation related to sensor data while determining reliability to derive a robust result.

Regarding claim 17 the combination of Bates and Svoboda teaches the limitations of claim 15. 
	Bates further teaches wherein the analysis engine (Fig 3, element 340-learning agent training module) is to determine wherein the reliability determination is based on the sensor rate of change ( Para[0060], line 1-3, “In one embodiment, the training at stage 1025 first aims to arrive at a failure agent that gets as close as possible to 100% accuracy (i.e. reliability) with the widest P-F interval (According to paragraph [0059] and Fig 6 , P-F interval means interval between point 610 and 620 which represent sensor rate of change). Also, Para [0060], line 4-6, “The next step can be to bias towards type 1 or type 2 failures (i.e. sensor error rate is based on Para [0055], line 8-12), as determined by the user.”).  
	Bates is silent with regards to wherein the analysis engine is to determine a reading rate of change based on the second plurality of readings; and wherein the determination is based on a comparison of the reading rate of change and the sensor rate of change. (Non-teaching part bold).
	Dalgleish teaches wherein the analysis engine is to determine (Para [0108], line 1-5, “Thus by periodically monitoring the variation (i.e. reading rate of change) in the difference in output between the primary and secondary sensors, the health of the underlying process in the primary sensors can be monitored. This makes it possible for this ongoing automatic verification (i.e. determine) to continue automatically.” According to Para [0038], line 1-2, “verification compares reported data (i.e. primary sensor data) with independently determined reference values.” Thus automatic verification implies that a reading rate of change is determined )a reading rate of change (Para[0105], line 7-8, “In FIG. 4a, a process measurement 401(i.e. reading) is plotted as trace against time”), based on the second plurality of readings (Fig 4a); and wherein the reliability determination is based on a comparison of the reading rate of change and the sensor rate of change (Para[0014]-accuracy i.e. reliability, and [0015]- represent rate of change of sensor data and [0016]-represent rate of change of reading)  of the sensor rate of change ( Para[0109], line 1-3, “a fundamental change occurs in the underlying process of sensing (i.e. sensor rate of change) and measuring”)and the reading rate of change (Para[0105], line 7-8, “In FIG. 4a, a process measurement 401(i.e. reading) is plotted as trace against time”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include : wherein the analysis engine is to determine a reading rate of change based on the second plurality of readings; and wherein the reliability determination is based on a comparison of the reading rate of change and the sensor rate of change as taught by Dalgleish in view of Bates for the purpose of measuring reliability considering both sensor data change with time and other reason. Therefore, this technique will facilitate considering all factor of variation related to sensor data while determining reliability to derive a robust result.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Svoboda and further in view of YUKA et al (JP 5437328 B2) (hereinafter YUKA) .
Regarding claim 4 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Svoboda teaches wherein whether or not the sensor has been spoofed (Para[0023], “ authenticate a sensor and detect tampering”)  is based on a comparison of the sensor range and the reading ( Para[0023], “The spectral content from the noise signal may be obtained to generate a noise signature that is compared with prior noise signature data for a group of sensors (i.e. range of sensor data)  to determine identify an individual sensor from among a set of sensors”) .
	The combination of Bates and Svoboda is silent with regards to comprising instructions, that when executed, further cause the processing resource to: determine a sensor range based on the plurality of values,  
	YUKA teaches comprising instructions, that when executed, further cause the processing resource to: determine a sensor range based on the plurality of values (Page 7, “The virtual sensor data configuration function unit 109 selects the representative value of the observed value (i.e. sensor values. According to Page 3, Para-2, line 1- “the present invention is the observed value of plurality observation devices), the error range (i.e. sensor range) of the observed value, and the representative value of the metadata from the statistical information calculated in steps S502 and S503, and generates virtual sensor data obtained by combining these values.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include determine a sensor range based on the plurality of values, wherein the reliability of the reading is based on a comparison of the sensor range and the reading as taught by Yuki in view of Bates for evaluating probabilistic threshold judgment and calculate range and reliability. Therefore, this technique of utilizing range and threshold assessment to determine reliability will reduce dataset and help to use more reliable data for future calculation.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Svoboda and further in view of Soutar et al (US 20190011283 A1) (hereinafter Soutar) .
Regarding Claims 7 the combination of Bates and Svoboda teaches the limitations of claim 1
	Bates further teaches the received plurality of values associated with the parameter measured by the sensor, are associated with a first time interval, and the received reading of the parameter is associated with a second time interval (Para [0014], line 7-10, “The processor is configured by the computer code to receive sensor data relating to the unit of equipment (i.e. values associated with a parameter)  and receive failure information (i.e. reading of a parameter) relating to one or more equipment failures. The processor is also configured to analyze the sensor data over time periods (i.e. first-time interval) other than periods (i.e. second time interval) encompassing the one or more equipment failures to determine one or more normal operating states of the at least one unit of equipment.”)
	Bates is silent with regards to wherein the reading is an analog signal.  
	Soutar teaches the reading is an analog signal (Para [0225], line 3-6, “In some embodiments set one line is set as an interrupt, however, in a preferred embodiment of the configuration, a generic 3 pin sensor is used for intake of an analogue signal.”)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the reading is an analog signal as taught by Soutar in view of Bates for using analog signals as the reading. Therefore, this technique of utilizing analog signal as one of the sensors reading will facilitate the capability to collect raw sensor data which is most cases signal is in analog form.
Regarding Claims 8 the combination of Bates and Svoboda teaches the limitations of claim 1.
	Bates is silent with regards to wherein the plurality of values are analog signals.  
	Soutar teaches wherein the plurality of values are analog signals (Para [0225], line 3-6, “In some embodiments set one line is set as an interrupt, however, in a preferred embodiment of the configuration, a generic 3 pin (i.e. plurality of values) sensor is used for intake of an analogue signal.” Also, according to Para [0226], “A generic 3 line with interrupt: power signal 1, analogue signal 2 (i.e. second analog signal, which indicate plurality of values), with pin 3 and pin 4 to GND.)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plurality of values are analog signals as taught by Soutar in view of Bates for using multiple analog signals as the reading. Therefore, this technique of utilizing multiple analog signal as one of the sensors reading will facilitate the capability to collect raw sensor data for multiple channels where in most cases signals are in analog form.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Svoboda and further in view of Mousavi et al (US 20200074828 A1) (hereinafter Mousavi) .
Regarding claim 11 the combination of Bates and Svoboda teaches the limitations of claim 9.
	The combination is silent with regards to wherein the processing resource is a processing resource of an edge computing device.  
	Mousavi teaches wherein the processing resource is a processing resource of an edge computing device (Fig 2, represents edge device 130 which help in computations for various sensors 224. Also based on Para [0015], line 1-8, “Referring now to FIG. 2, the edge device 130 may be embodied as any type of device (e.g., a computer) capable of performing the functions described herein, including sensing one or more conditions in an industrial site 180, reporting the condition to a local cloud data center 120. Receiving responsive data indicative of an action to be performed to mitigate an identified safety hazard, and performing the action.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the processing resource is a processing resource of an edge computing device as taught by Mousavi in view of Bates for using faster computation using edge technology. Therefore, this technique of utilizing edge computation helps to process sensor data from an industrial site in efficient manner. (Mousavi, Para [0002]).

Regarding claim 18 the combination of Bates and Svoboda teaches the limitations of claim 15.
	The combination is silent with regards to wherein the computing device is an edge computing device.  
	Mousavi teaches wherein the computing device is an edge computing device (Fig 2, represents edge device 130 which help in computations for various sensors 224. Also based on Para [0015], line 1-8, “Referring now to FIG. 2, the edge device 130 may be embodied as any type of device (e.g., a computer) capable of performing the functions described herein, including sensing one or more conditions in an industrial site 180, reporting the condition to a local cloud data center 120. Receiving responsive data indicative of an action to be performed to mitigate an identified safety hazard, and performing the action.”) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the processing resource is a processing resource of an edge computing device as taught by Mousavi in view of Bates for using faster computation using edge technology. Therefore, this technique of utilizing edge computation helps to process sensor data from an industrial site in efficient manner. (Mousavi, Para [0002]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bates in view of Svoboda and further in view of Mousavi and further in view of Soutar .
Regarding Claims 19 the combination of Bates, Svoboda and Mousavi teaches the limitations of claim 18.
	The combination is silent with regards to wherein the second plurality of readings comprise an analog reading.  
	Soutar teaches wherein the second plurality of readings comprise an analog reading (Para [0225], line 3-6, “In some embodiments set one line is set as an interrupt, however, in a preferred embodiment of the configuration, a generic 3 pin (i.e. plurality of values) sensor is used for intake of an analogue signal.” Also, according to Para [0226], “A generic 3 line with interrupt: power signal 1, analogue signal 2 (i.e. second analog signal, which indicate plurality of values), with pin 3 and pin 4 to GND.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plurality of values are analog signals as taught by Soutar in view of Bates for using multiple analog signals as the reading. Therefore, this technique of utilizing multiple analog signal as one of the sensors reading will facilitate the capability to collect raw sensor data for multiple channels where in most cases signals are in analog form.
Response to Arguments
Applicant's arguments filed on 07/27/2022 have been fully considered
With regards to remarks about “Rejection under 35 U.S.C 103” the arguments are not persuasive. Below is the response from the examiner:
	Applicant argues – “Applicant respectfully asserts that the cited references fail to teach or suggest several features of claim 1. For example, the preamble of claim 1 recites, at least, "A non-transitory machine-readable storage medium for determining whether or not a sensor has been spoofed in a computing environment, the sensor measuring a plurality of values in the computing environment." Neither of the cited references even mention "spoofing," including "determining whether or not a sensor has been spoofed in a computing environment, the sensor measuring a plurality of values in the computing environment." The rejection should be withdrawn for at least this reason.”
	Examiner respectfully disagreed for following reason:
	The prior art of Bates “non-transitory computer readable medium” in Para 0009. This art discusses usage of code to determine sensors false and true data presentation. Para 0055 discusses the sensor data analysis to determine if the data is reliable or not i.e. authenticating sensor’s validity. that is nothing but detecting “spoofing” of the sensor. This prior art may be not using exact same term but it is doing same function as claimed invention.
In a similar manner, the prior art of Svoboda teaches “a sensor authentication apparatus” (Abstract) and “sensor tampering “detection process” (Para 002). As mentioned above the prior art may not using same wording but it is actually indicating same subject matter.
	Applicant argues – “The distinction between point 610 and point 620 correspond with "different spans of time to identify the optimal time interval" (Bates, paragraph 61), which does not describe an "adjacent-in-time reading of the parameter," as recited in claim 1. Rather, point 610 merely appears to be before point 620 along a time interval, as shown in FIG. 6.”
	Examiner respectfully disagreed for following reason:
	The prior art of Bates teaches in Para 0063- “When dealing with time series data, there are two types of processes “Markov” processes, which are memory-less, or non-Markov processes, which can have memory. The output of a Markov process at time N only depends on a function applied to the variables at time N, and nothing prior. A non-Markov process has memory, so that the output at time N can depend on many past timestamps (N-l, N-2, N-3, . . .). Markov processes are memoryless where all that matters are the current time step e.g., check engine soon light in car.”
	When it discusses time series data and N and N-1 time that clearly indicates adjacent time related data.
	Applicant argues – “Claim 1 also recites, for example, “determine that the sensor has been spoofed when the reading of the parameter from the sensor corresponds with the sensor rate of change and not the sensor error rate." The Office Action confirms that Bates the silent on this feature and instead relies on Svoboda, which recites that the "present disclosure are directed to the field of radiation sensors and, more particularly, to sensor authentication and detection of sensor tampering at nuclear facilities." Svoboda, paragraph 2. Like Bates, Svoboda is deficient in describing sensor spoofing.”
	Examiner respectfully disagreed for following reason:
Svoboda teaches in Abstract – “A method includes receiving an output signal from a sensor, recovering a noise signal from the output signal, comparing the noise signal with a stored baseline noise signature, and reporting authentication of the sensor if the comparison is within a pre-determined error limit. A sensor authentication apparatus, comprises a processor and a memory operably coupled with the processor. Instructions, when executed, cause the processor to separate a noise signal from a measured signal, and detect a noise signature match by comparing the noise signal with at least one stored baseline noise signature associated with the sensor.”
	In Para 0002- “Embodiments of the present disclosure are directed to the field of radiation sensors and, more particularly, to sensor authentication and detection of sensor tampering at nuclear facilities”. Detection of “sensor tampering” and “sensor authentication” is nothing but detecting if sensor is spoofed or not. The prior art not using exact same word does not shows the evidence that its not doing same function as the claimed innovation. Applicant claimed that the prior art does not teach “spoofing” but failed to show clearly why “detection of sensor tampering” is not same as detection of spoofing”.
Based on above discussion the rejection is still maintained.

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	Malhotra et al. (US 10,223403 B2) – An anomaly detection system and method is provided. The system comprising: a hardware processor; and a memory storing instructions to configure the hardware processor, wherein the hardware processor receives a first time-series data comprising a first set of points and a second time-series
data comprising a second set of points, computes a first set of error vectors for each point of the first set, and a second set of error vectors for each point of the second set, each set of error vectors comprising one or more prediction errors;
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/25/2022